Exhibit 10.3
 
Execution Copy

 
SECOND AMENDMENT TO REIMBURSEMENT AND CREDIT AGREEMENT
 
This SECOND AMENDMENT TO REIMBURSEMENT AND CREDIT AGREEMENT (the "Second
Amendment") is made and entered into this 23rd day of August, 2007 by and
between THE CONNECTICUT WATER COMPANY, a corporation duly organized and existing
under the laws of the State of Connecticut with an office at 93 West Main
Street, Clinton, Connecticut 06413 (the "Borrower"), and CITIZENS BANK OF RHODE
ISLAND, with an office at One Citizens Plaza, Providence, Rhode Island 02903,
(the "Bank").
 
WITNESSETH:
 
WHEREAS, the Connecticut Development Authority issued and sold the $4,550,000
Water Facilities Refunding Revenue Bonds (The Connecticut Water Company
Project-2004B Series (the “Bonds”) and loaned funds to the Borrower pursuant to
the terms of the Indenture;
 
WHEREAS, the Borrower and the Bank entered into a Reimbursement and Credit
Agreement, dated as of August 1, 2004, to provide for an irrevocable direct pay
letter of credit to be issued by the Bank for the account of the Borrower to
secure the Bonds, as amended by a First Amendment to Reimbursement and Credit
Agreement dated April 28, 2006 by and between the Borrower and the Bank
(collectively, the “Agreement”).  Capitalized terms used in this Second
Amendment and not otherwise defined herein shall have the meanings ascribed
thereto in the Agreement;
 
WHEREAS, the Borrower wishes to increase the amount of Borrower’s Permitted
Indebtedness to the Connecticut Development Authority; and
 
WHEREAS, the Borrower wishes to increase the amount of the Borrower’s Permitted
Indebtedness to Connecticut Water Service, Inc. or the Borrower’s Affiliates
allowed under the Agreement.
 
NOW THEREFORE, in consideration of the premises, mutual promises and covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, it is agreed by and between the
parties hereto, each being legally bound hereby, as follows:
 
1.           Clause (v) of the definition of Permitted Indebtedness in
subsection 1.01 of the Agreement is hereby deleted and replaced by the
following:
 
“(v) indebtedness to the CDA, Connecticut Water Service, Inc. or Borrower’s
Affiliates related to new money bonds to be issued through the CDA prior to
March 4, 2006 not exceeding Fifteen Million Dollars ($15,000.000) in the
aggregate and indebtedness to the CDA related to new money bonds to be issued
through the CDA during the period from June 1, 2007 through December 31, 2008
not exceeding Fifteen Million Dollars ($15,000,000) in the aggregate;
 
2.           Clause (vi) of the definition of Permitted Indebtedness in
subsection 1.01 of the Agreement is hereby deleted and replaced by the
following:
 
“(vi) indebtedness, in addition to the indebtedness described in Subsection (v),
to Connecticut Water Service, Inc. or Borrower’s Affiliates not exceeding
Twenty-one Million Dollars ($21,000,000) in the aggregate; and”
 
3.           This Second Amendment may be executed in counterparts and all such
counterparts shall be deemed to be originals and together shall constitute but
one and the same instrument.
 
4.           Except as expressly provided herein, the Agreement is unmodified
and remains in full force and effect.
 


IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
executed this Second Amendment as of the date first written above.
 
THE CONNECTICUT WATER COMPANY




By:           /s/ David C. Benoit
Name:  David C. Benoit
Title:    Vice President-Finance and Chief Financial Officer






CITIZENS BANK OF RHODE ISLAND




By:           /s/ Anthony Castellon
Name: Anthony Castellon
Title: Senior Vice President
